Citation Nr: 0619066	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
diagnosed as anterior ridging at L-5.  

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, denying the veteran's claims 
of entitlement to a back disorder, degenerative joint disease 
of the right shoulder, bilateral hearing loss, and tinnitus.  
Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in May 2006, a 
transcript of which is of record.  


FINDINGS OF FACT

1.  There is no showing of current hearing loss for VA 
purposes.  

2.  While there is a showing of current disablement involving 
the back with respect to anterior ridging at L-5, as well as 
mild degenerative joint disease of the right shoulder and 
tinnitus, competent evidence of a nexus between any of those 
entities and the veteran's period of military service is 
lacking.




CONCLUSIONS OF LAW

1.  A back disorder, diagnosed as anterior ridging at L-5, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2005).

2.  Degenerative joint disease of the right shoulder was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system, 
such as a sensorineural hearing loss, be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2005).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the RO in August 2002 and October 2004 
correspondence, and although such notice does not fully meet 
the elements identified in Dingess/Hartman, it is noted that 
neither the appellant-veteran, nor his representative, 
challenges the timing or sufficiency of any requisite notice.  
In the absence of any objection, and in light of the nature 
of the questions herein presented and the facts of this case, 
it is determined that prejudice would not result to the 
veteran were the Board to enter final decisions as to the 
claims for benefits herein at issue.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  Finally, all available service medical 
records of the veteran have been obtained and made a part of 
the claims folder, and all pertinent examination and 
treatment records have been obtained and made a part of the 
veteran's claims folder to the extent that such records have 
been adequately identified or are otherwise available.  It is 
also shown that the veteran has been afforded one or more VA 
medical examinations during the course of the instant appeal 
and no further VA medical evaluation is found to be warranted 
under the facts of this case.  See 38 C.F.R. § 3.159(c).  
With respect to the contention advanced that VA has failed in 
its duty-to-assist obligation in requiring its medical 
examiners to furnish nexus opinions as requested, the Board 
points out that only one such opinion was requested by the 
RO, that being in terms of the veteran's claim for service 
connection for hearing loss.  The requested nexus opinion was 
not furnished by the VA examiner in 2002, given that no 
diagnosis of hearing loss was offered, but a nexus opinion 
was ultimately obtained from the VA's examiner in September 
2005, who while also finding no basis for entry of a 
diagnosis of hearing loss, nevertheless found that no nexus 
was present.  In light of the foregoing, it is found that VA 
has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Service Connection

In oral and written testimony offered by the veteran, he 
acknowledges the existence of preservice disabilities of 
hearing loss, his back, and his right shoulder, but alleges 
that hearing loss and tinnitus originated in service or were 
aggravated by inservice duty as a water purification 
specialist requiring work in close proximity to noisy 
generators and an inservice blast injury occurring during 
basic training.  An injury to the back was reportedly 
sustained in or about 1968 during war games and injuries to 
both the back and right shoulder are noted by the veteran to 
have occurred in service when he was asked to lift and hook 
up to a truck an ammunition trailer.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as arthritis or an organic disease of the nervous 
system, such as a sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

A preinduction medical examination in November 1967 disclosed 
hearing loss meeting the requirements of 38 C.F.R. § 3.385 on 
initial testing, but immediate retesting was negative for 
hearing loss of either ear for VA purposes.  A back disorder, 
degenerative joint disease of the right shoulder, or tinnitus 
were not then demonstrated by clinical examination or 
testing.  As none of the disabilities was noted at the time 
of service entrance, the presumption of soundness is raised 
and is not otherwise overcome by evidence indicating that any 
such disability clearly and unmistakably preexisted service.  

Beginning in May 1968, the veteran sought medical assistance 
for a reactivation of old back trouble, with examination in 
June 1968 culminating in entry of an impression of chronic 
lumbosacral strain.  In July 1968, there was noted to be an 
eight-year history of back pain, and despite continuing 
complaints of back pain, clinical and radiological evaluation 
of the veteran's lumbosacral spine in August 1968 was 
negative for any abnormality.  Further medical treatment was 
received in September and November 1968 for continuing 
complaints of back pain.  No inservice complaints or findings 
involving hearing loss, tinnitus, or degenerative joint 
disease of the right shoulder are shown.  A separation 
medical examination in January 1970 was negative for any 
pertinent abnormality on clinical examination and testing.  
Complaints of arthritis of an unspecified joint or a back 
trouble of any kind were set forth at that time.  

After service separation, there is no showing of degenerative 
joint disease of the right shoulder or an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
within the one-year period following the veteran's discharge 
from active duty.  In or about 1984, chiropractic treatment 
for complaints of back pain is indicated, much of which was 
obtained in concert with back injuries occurring in April 
1984 and subsequently.  Also, chiropractic treatment for 
right shoulder pain is shown, beginning in 1998, with the 
initial treatment being necessitated by an injury sustained 
when cutting metal with a torch.  

A VA medical examination in November 2002 yielded diagnoses 
of anterior ridging of the spine at L-5 and mild degenerative 
joint disease of the right shoulder.  Audiological testing 
disclosed findings indicating a moderately severe to profound 
hearing loss of the right ear and a severe to profound 
hearing loss in the left ear, but the examiner offered his 
opinion that the veteran could not or would not respond to 
his true hearing thresholds during the course of that 
evaluation, noting that the veteran was able to hear him 
during the case history interview and even when speaking to 
him from behind in a soft voice.  Evidence of tinnitus was 
indicated.  Further audiological evaluation in September 2005 
likewise revealed that the reported thresholds on testing 
were not a true indication of the veteran's actual auditory 
abilities.  When reinstructed, the veteran was able to 
respond to the spoken voice at a distance of five feet with 
no facial cues.  The veteran's vocal qualities and behavioral 
actions were not found by the examiner to be consistent with 
the level of hearing loss being exhibited by the veteran.  In 
the examiner's opinion, the veteran's hearing loss was not 
caused by military service and his reported tinnitus did not 
warrant a diagnosis thereof based on its reported frequency 
and duration.  In the examiner's view, it was less likely 
than not that the veteran's tinnitus was due to his military 
service.  

Contrary to the veteran's assertions, the record does not 
identify current disablement involving claimed hearing loss 
of either ear.  While the evidence on file otherwise 
demonstrates the existence of current disability from 
anterior ridging of the back at L-5, degenerative joint 
disease of the right shoulder, and tinnitus, competent 
evidence of a nexus between any such disability and the 
veteran's period of military service is absent.  No medical 
professional links either explicitly or implicitly the 
veteran's anterior ridging at L-5 to his inservice back pain 
occurring from May to November 1968 or any other inservice 
event.  Similarly, no medical finding or opinion provides a 
nexus between currently shown degenerative joint disease of 
the right shoulder or tinnitus to the veteran's period of 
military service or any event thereof.  The veteran's own 
personal opinions as to the diagnosis of hearing loss and the 
existence of a link between any currently claimed disability 
and service are not competent evidence, since the veteran, as 
a lay person untrained in the field of medical diagnostics 
and etiologies, is incompetent to offer an opinion that 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet.App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Inasmuch as a preponderance of the evidence is 
against entitlement to each of the benefits sought, this 
appeal must be denied in its entirety.   Hickson.  


ORDER

Service connection for a back disorder, diagnosed as anterior 
ridging at L-5, as well as degenerative joint disease of the 
right shoulder, bilateral hearing loss, and tinnitus, is 
denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


